Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Thomas Corrado (Reg. No. 42,439) on 02/12/2021. The application has been amended as follows:
CLAIMS
1.	(Currently Amended) A method for wireless communications, comprising:
identifying a direct current (DC) subcarrier of a synchronization bandwidth; 
determining whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and
performing synchronization channel processing based on the determination of whether the synchronization signal is transmitted on, punctured, or rate matched around the DC subcarrier,
wherein the determination that the synchronization signal transmits on or punctures the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are used for the synchronization signal.

2.	(Currently Amended) The method of claim 1, further comprising:
receiving an indication of [[the]]a presence or a location of the DC subcarrier prior to acquisition of a cell; and


3.	(Canceled).

4.	(Currently Amended) The method of claim [[3]]1, further comprising:
generating at least a synchronization sequence for correlation by puncturing a symbol mapped to the DC subcarrier.

5.	(Currently Amended) The method of claim [[3]]1, further comprising:
generating at least a synchronization sequence without puncturing a symbol mapped to the DC subcarrier.

6.	(Previously Presented) The method of claim 1,
wherein the determination that the synchronization signal transmits on or rate matches around the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are not used for the synchronization signal.

7.	(Original) The method of claim 1, wherein the synchronization signal is a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), or a signal transmitted on a Physical Broadcast Channel (PBCH). 

8.	(Currently Amended) An apparatus for wireless communications, comprising:
a receiver;
a memory configured to store instructions; and
at least one processor communicatively coupled with the receiver and the memory, wherein the at least one processor is configured to execute the instructions to:
identify a direct current (DC) subcarrier of a synchronization bandwidth; 
determine whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and
,
wherein the determination that the synchronization signal transmits on or punctures the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are used for the synchronization signal.

9.	(Currently Amended) The apparatus of claim 8, wherein the at least one processor is further configured to execute instructions to:
receive, via the receiver, an indication of [[the]]a presence or a location of the DC subcarrier prior to acquisition of a cell; and
receive, via the receiver, the synchronization signal that is independent from the DC subcarrier, in response to the determination that the synchronization signal transmits on the DC subcarrier.

10.	(Canceled).

11.	(Currently Amended) The apparatus of claim [[10]]8, wherein the at least one processor is further configured to execute instructions to generate at least a synchronization sequence for correlation by puncturing a symbol mapped to the DC subcarrier.

12.	(Currently Amended) The apparatus of claim [[10]]8, wherein the at least one processor is further configured to execute instructions to generate at least a synchronization sequence without puncturing a symbol mapped to the DC subcarrier.

13.	(Previously Presented) The apparatus of claim 8, wherein the determination that the synchronization signal transmits on or rate matches around the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are not used for the synchronization signal.

Original) The apparatus of claim 8, wherein the synchronization signal is a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), or a signal transmitted on a Physical Broadcast Channel (PBCH). 

15.-24.	(Canceled). 

25.	(New) A non-transitory computer-readable medium storing computer-executable code that when executed by a processor cause the processor to:
identify a direct current (DC) subcarrier of a synchronization bandwidth; 
determine whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and
perform synchronization channel processing based on the determination of whether the synchronization signal is transmitted on, punctured, or rate matched around the DC subcarrier,
wherein the determination that the synchronization signal transmits on or punctures the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are used for the synchronization signal.

26.	(New) The non-transitory computer-readable medium of claim 25, wherein the code further causes the processor to: 
receive an indication of a presence or a location of the DC subcarrier prior to acquisition of a cell; and
receive the synchronization signal that is independent from the DC subcarrier, in response to the determination that the synchronization signal transmits on the DC subcarrier.

27.	(New) The non-transitory computer-readable medium of claim 25, wherein the code further causes the processor to: 
generate at least a synchronization sequence for correlation by puncturing a symbol mapped to the DC subcarrier.

28.	(New) The non-transitory computer-readable medium of claim 25, wherein the code further causes the processor to: 


29.	(New) The non-transitory computer-readable medium of claim 25, wherein the determination that the synchronization signal transmits on or rate matches around the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are not used for the synchronization signal.

30.	(New) The non-transitory computer-readable medium of claim 25, wherein the synchronization signal is a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), or a signal transmitted on a Physical Broadcast Channel (PBCH).


Allowable Subject Matter
2. 	Claims 1-2, 4-9, 11-14 and 25-30 are allowed.
3. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method includes identifying a direct current (DC) subcarrier of a synchronization bandwidth, determining whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier, and performing synchronization channel processing based on the determination.
Prior arts were found for the independent claims as follows:
Xue et al. (US 2017/0245278 A1) 

Yi et al. (US 2018/0035416 Al, based on provisional application 62/367,113 filed on July 27, 2016)

Han et al. (US 2010/0110873 A1)


Yi discloses a method and apparatus for operating in a new radio access technology (NR) carrier in a wireless communication system is provided.  A user equipment (UE) receives an indication of a system bandwidth and a center frequency of the system bandwidth from a network, and operates subbands in the NR carrier according to the indication.  The center frequency of the system bandwidth corresponds to a direct current (DC) subcarrier.
Han discloses a method of transmitting a synchronization signal includes generating a sequence P(k) for a synchronization signal from a Zadoff-Chu (ZC) sequence having the odd numbered length N, the sequence P(k) having the even numbered length N-I, mapping the sequence P(k) to subcarriers so that the sequence P(k) is halved with respect to a DC subcarrier, and transmitting the a synchronization signal in the subcarriers.

	Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 25 of the instant invention, which are not found in the prior art, either singularly or in combination:
	Claim 1:
A method for wireless communications, comprising:
identifying a direct current (DC) subcarrier of a synchronization bandwidth; 
determining whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and

wherein the determination that the synchronization signal transmits on or punctures the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are used for the synchronization signal.
	Claim 8:
	An apparatus for wireless communications, comprising:
a receiver;
a memory configured to store instructions; and
at least one processor communicatively coupled with the receiver and the memory, wherein the at least one processor is configured to execute the instructions to:
identify a direct current (DC) subcarrier of a synchronization bandwidth; 
determine whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and
perform synchronization channel processing based on the determination of whether the synchronization signal is transmitted on, punctured, or rate matched around the DC subcarrier,
wherein the determination that the synchronization signal transmits on or punctures the DC subcarrier is in response to a determination that one or more Zadoff-Chu (ZC) sequences are used for the synchronization signal.
	Claim 25:
	A non-transitory computer-readable medium storing computer-executable code that when executed by a processor cause the processor to:
identify a direct current (DC) subcarrier of a synchronization bandwidth; 
determine whether a synchronization signal transmits on, punctures, or rate matches around the DC subcarrier; and
perform synchronization channel processing based on the determination of whether the synchronization signal is transmitted on, punctured, or rate matched around the DC subcarrier,


These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/WILL W LIN/Primary Examiner, Art Unit 2412